Citation Nr: 0639271	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-41 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to February 13, 2002 
for the grant of service connection for major depressive 
disorder with gender identity disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1973 to March 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that determination, the RO granted service 
connection for major depressive disorder with gender identity 
disorder, and assigned a 100 percent rating, effective from 
February 13, 2002.  The veteran disagreed with the effective 
date assigned for the grant of service connection.  

In his VA Form 9, substantive appeal, received in November 
2004, the veteran requested to appear for a personal hearing 
before a Veterans Law Judge.  The veteran failed to appear 
for his scheduled personal hearing before a Veterans Law 
Judge in September 2006.  

Additionally, the veteran raised the issue of clear and 
unmistakable error in the RO's prior rating decisions of 
December 1990 and June 2000.  Specifically, the veteran 
argues that these decisions were made based on an incomplete 
record.  The Board refers the matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a December 1990 rating decision, the veteran's claim 
for non-service-connected pension was denied based on a 
finding that the veteran's disabilities, including atypical 
gender disorder with dysthymic disorder were not of 
sufficient severity to permanently preclude substantially 
gainful employment; the veteran did not appeal that 
determination.  

2.  In a June 2000 rating decision, non-service-connected 
pension was granted, based on a finding that the veteran's 
disabilities, including major depressive disorder, at 70 
percent disabling, rendered him unable to secure and 
following a substantially gainful occupation.  The veteran 
did not appeal that determination.  

3.  On February 13, 2002, the RO received the veteran's 
initial claim of service connection for major depression and 
gender identity disorder; and no other formal or informal 
claim was submitted in the year prior to that date, and no 
previously-submitted claim remained pending; and there is no 
evidence of any communication from the veteran prior to this 
date that could be interpreted as a claim for service 
connection.  

4.  In a May 2003 rating decision, service connection for 
major depressive disorder with gender identity disorder was 
granted, with a 100 percent schedular rating assigned from 
February 13, 2002, the effective date of service connection.  


CONCLUSIONS OF LAW

1.  The December 1990 and June 2000 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for an effective date prior to February 13, 
2002, for a grant of service connection for major depressive 
disorder with gender identity disorder, have not been met.  
38 U.S.C.A. 5101, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.114(a), 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In July 2002 and February 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
October 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the SOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an earlier effective date for the grant of service connection 
is being denied, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.  Nevertheless, the Board notes that the RO 
did, in fact, send a notice letter addressing the holding in 
Dingess, in March 2006.  

Effective Dates

The veteran asserts that he is entitled to an effective date 
prior to February 13, 2002 for the award of service 
connection for major depressive disorder with gender identity 
disorder.  Specifically, the veteran maintains that his 
claims file was incomplete at the time he filed his previous 
claims for pension in 1990 and 2001, and that service 
connection should have been granted at that time.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2006).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).  In short, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim which was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).

The evidence of record reflects that the veteran filed a 
claim for non-service connected pension, which was received 
at the RO on June 28, 1990.  The claim was denied in a 
December 1990 rating decision, and the veteran did not appeal 
that determination.  

The veteran reported that he last worked in 1992.  Pension 
was subsequently granted in a June 2001 rating decision.  An 
effective date of January 25, 2000 was established for the 
grant of pension, based on the date of the RO's receipt of 
the claim to reopen.  Initially, the veteran disagreed with 
the January 25, 2000 effective date for the grant of pension; 
however, he later withdrew this appeal.  

The veteran's claims file contains numerous private and VA 
treatment records showing continuous treatment major 
depressive disorder and gender identity disorder.  

The claims file reflects that the veteran's initial claim of 
service connection for major depressive disorder with gender 
identity disorder was received at the RO on February 13, 
2002.  Service connection was ultimately granted for major 
depressive disorder with gender identity crisis, and an 
effective date of February 13, 2002 was assigned for the 
initial rating of 100 percent.  

There is no evidence of record which could be construed as a 
claim of service connection prior to February 13, 2002.  
Nevertheless, it appears that the veteran is asserting that 
the record was incomplete at the time of the December 1990 
and June 2000 rating decisions, and but for the incomplete 
record, the claims would have been claims of service 
connection, not pension.  

Notwithstanding the veteran's assertions, the Board notes 
that the veteran was provided a copy of the prior rating 
decisions and a copy of his appellate rights.  No appeal was 
received with regard to those decisions.  Therefore, the 
December 1990 rating decision and the June 2000 rating 
decisions became final.  38 U.S.C.A. § 7105(c).  As such, the 
only way to revise those decisions is by a finding of clear 
and unmistakable error.  As noted above, this issue is not 
currently before the Board, and the Board has referred to the 
issue to the RO for appropriate development.  

There is no evidence of record prior to February 13, 2002, 
which could be construed as a claim of service connection.  
Thus, the assignment of an effective date prior to February 
13, 2002 is not warranted.  The Board understands the 
veteran's contentions that he believes the effective date for 
the award of service connection should be the date of the 
first claim he filed for entitlement to pension.  However, 
the mere presence of the disability in 1990, does not, on its 
face, invalidate the rule of finality.  The veteran had one 
year from notification of the December 1990 RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision became final when an 
appeal was not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Thus, the December 1990 final rating decision 
cannot provide a basis for an earlier effective date for the 
award of service connection, aside from the fact that the 
claim in 1990 was for pension, and not service connection.  

While it is clear that the veteran has suffered from 
depressive disorder with gender identity disorder for many 
years, the laws and regulations state that service connection 
may not be effective prior to the date of claim.  Thus, an 
effective date prior to February 13, 2002 is not warranted, 
and the claim must be denied as a matter of law.  

ORDER

The appeal for to an effective date prior to February 13, 
2002 for the grant of service connection for major depressive 
disorder with gender identity disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


